In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-545V
                                      Filed: October 5, 2015
                                          UNPUBLISHED

****************************
CATHERINE HENRY,                       *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
                                       *      Tetanus-Diphtheria-Acellular-Pertussis
                                       *      Vaccine (Tdap); Shoulder Injury Related
SECRETARY OF HEALTH                    *      to Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                    *      Special Processing Unit (SPU).
                                       *
                   Respondent.         *
                                       *
****************************
Michael G. McLaren, Black McLaren Jones Ryland & Griffee, PC, Memphis, TN, for
petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On May 28, 2015, Catherine Henry (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act”]. Petitioner alleges that as a result of receiving a tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccine on June 3, 2014, she suffered a shoulder
injury related to vaccine administration (“SIRVA”). Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On October 5, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that petitioner’s “alleged injury is consistent with
SIRVA; that a preponderance of the evidence establishes her SIRVA was caused-in-

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
fact by the Tdap vaccination she received on June 3, 2014; and that no other causes for
petitioner’s SIRVA were identified.” Id. at 3. Respondent further states that the records
show that petitioner suffered the sequela of her injury for more than six months. Id.
Thus, respondent states that “petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.

     In view of respondent’s concession and the evidence presented, the
undersigned finds that petitioner is entitled to compensation.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2